Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

    PNG
    media_image1.png
    745
    535
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    464
    807
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    236
    500
    media_image3.png
    Greyscale

The following is an examiner’s statement of reasons for allowance: the prior art of record (e.g. US 20200236259 A1) teaches a display device, divided into a camera placement area [TS] and a non-camera placement area [PF], comprising: a backlight module [BL], wherein a first through hole is defined in the backlight module [KL], and a maximum cross section of the first through hole corresponds to the camera placement area of the display device [see figure 1]; a display module disposed on the backlight module and comprising: an array substrate [5]; a color [9,7] wherein the array substrate and the color filter substrate together form a cell [see figure 1]; a liquid crystal layer disposed between the array substrate and the color filter substrate and corresponding to the non-camera placement area of the display device [6]; a lower polarizer disposed on a side of the array substrate adjacent to the backlight module and corresponding to the non-camera placement area of the display device [11]; a built-in upper polarizer disposed on a side of the color filter substrate adjacent to the liquid crystal layer and corresponding to the non- camera placement area of the display device [polarizer 12 which is below substrate 9, or see US 20180157112 A1].  In combination, the prior art of record teaches (e.g. US 20150187980 A1, US 20200409218 A1, US 20190286873 A1) a micro-light emitting diode (LED) module disposed on a side of the color filter substrate facing away from the array substrate and corresponding to the camera placement area of the display device; and a camera disposed on a side of the backlight module facing away from the display module and corresponding to the camera placement area of the display device [see US 20190286873 A1 figure 1 and figure (b)] and 15projections of sensor units of the fingerprint sensors on the color filter substrate do not have any overlaps with micro-LED units of the micro-LED module.
The prior art of record does not teach, in combination with the limitations supra, the display module comprises fingerprint sensors corresponding to the camera placement area of the display device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871